DETAILED ACTION
This Office Action is in response to Application 16/685,500 filed on November 15, 2019.  
Claims 1 – 21 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted two information disclosure statements (IDS). The first information disclosure statement (IDS) submitted on June 12, 2020 was filed after the mailing date of the Application 16/685,500 on November 15, 2019. The second information disclosure statement (IDS) submitted on March 31, 2021 was filed after the mailing date of the Application 16/685,500 on November 15, 2019.   The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on November 15, 2019 have been received.


Drawings
The drawings filed on November 15, 2019 are accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub. 2006/0044555), in view of Clark (US Pub. 2021/0291460). 

Regarding claim 1, Wang teaches:
an in situ cure monitoring control system for use with (Abstract); 
the system includes a build volume (Fig 1 (b), module 23, para [0021]), 
including a photocurable resist (Fig 1 (b), module 23, para [0021]: “material to be cured”), and 
the resist being responsive to an optical curing beam from a light source which is controlled by a controller, and which is passed through the resist (paras [0023] & [0021]),and 
directed to pass through the build volume, as the curing beam is also passing through the resist (Fig 1 (b), para [0021]: “Raman signal”; [Examiner Comment: Raman signal/Raman emission is scattered optical signals, radiation, therefore the Raman signal/Raman emission passes through the resist]),
the cure monitoring control system (Abstract) comprising: 
a detector for detecting the optical signals after the optical signals have passed through the resist and generating output signals in accordance therewith (Fig 1 (b), module 25, para [0021]: “Raman signal”; [Examiner Comment: Raman signal/Raman emission is scattered optical signals, radiation, therefore the Raman signal/Raman emission passes through the resist] ); and 
software configured to communicate with the controller (Fig. 1(b), module 26, para [0021]: “feedback control system”; see also para [0022]: “microprocessor”), and to monitor the output signals and to use the output signals to modify the curing beam to help optimize curing of the resist (Fig. 1(b), para [0021]),

Wang specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image1.png
    440
    804
    media_image1.png
    Greyscale


[0021] A schematic representation of the laser curing apparatus is shown in FIGS. 1 (a) and (b). In curing laser 10 produces laser light 11, collimated) by a secondary optical system 12 and then absorbed by the material 13 to induce and/or accelerate the polymerization process. The laser light 11 in the mean time excites Raman/fluorescence emission 14 from the material 13 during the cure process. An optical spectrometer 15 is used to collect and analyze the Raman/fluorescence signal and produces a Raman/fluorescence spectrum 16, which is composed of Raman signal 17 and fluorescence background 18. The intensity and wavelength position of the Raman signal 17 are used to determine the curing status of the material in real time since the Raman signal 17 is directly related to the vibration/rotational energy levels of the material 13, which energy levels will vary during the cure process. The curing status is finally sent to an operator for further actions. In FIG. 1 (b), the curing laser 20 produces laser light 21, which is first transformed by a secondary optical system 22 and then cures material 23 and produces Raman/fluorescence emission 24 in a similar way as shown in FIG. 1 The detected Raman signal by the spectrometer 25 is used control the secondary optical system22 and the operation parameters of the laser 20, i.e., regulating the power, intensity, pulse width, duty cycle, and/or repetition rate of the laser light 21 during the cure process through a feedback control system 26 to achieve the optimum curing result.FIG. 1 (a), the which is first transformed (focused, expanded, (a).
 
[0023] In the first exemplary embodiment of the current invention, a 375 nm UV laser diode with 5 mWoutput power and &lt;1 nm linewidth is used as the curing and Raman excitation light source. The material to be cured is a UV curable optical adhesive manufactured by Norland Products Inc. with product No. of NOA63. The adhesive is in liquid form before cure and is transparent in the visible wavelength range. Full cure of the adhesive requires a curing time of 5 minutes according to its specification. In this exemplary embodiment, the laser beam is first collimated into a beam size of 1.5mm and then directed to the adhesive sample. The laser light is absorbed by the adhesive and activates its photo-initiators, which trigger the polymerization process. The Raman/fluorescence emission of the adhesive sample during the polymerization process is measured in real time by a general-purpose CCD spectrometer that composed of a dispersive grating and a Si linear CCD array. The spectrometer has a measurable wavelength range of 300-750 nm and a wavelength resolution of&lt;1 nm. The integration time of the spectrometer is set to 30 s, i.e., the spectrometer finishes one measurement in 30 s. The Raman/fluorescence emission spectrum of the adhesive sample is measured continuously by the spectrometer during a 5 minutes curing period. The obtained
Raman/fluorescence spectra are shown in FIG. 2 (a). The emission spectra of the adhesive show a strong broadband fluorescence background and a relatively weak narrowband Raman signal at around2960 cm.sup.-1, which may be caused by --CH.sub.3, --CH.sub.2, --CH stretching modes or their combinations as described by Jeffrey F. Aust et al. in their article. During the polymerization process, the intensity of the fluorescence background drops while the relative intensity of the Raman signal increases. The relative peak intensity of the Raman signal is determined from the Raman/fluorescence spectra and shown in FIG. 2 (b). From FIG. 2 (b), it can be seen that the intensity variation of the Raman signal is a good indicator of the polymerization process, which is further verified by post-cure hardness measurement.

but, Wang does not explicitly disclose: 
a volumetric three dimensional (3D) printing system, wherein 
the volumetric 3D system includes a container defining a build volume, 
the container including a photocurable resist used for making a 3D part, and 
an optical signal source configured to generate optical signals having a wavelength selected in relation to a characteristic of the resist .

However, Clark teaches: 
a volumetric three dimensional (3D) printing system (Clark: Fig 1, module 100, para [0091]), wherein 
the volumetric 3D system includes a container defining a build volume (Clark: para [0096]: “vat”), 
the container including a photocurable resist used for making a 3D part (Clark: Fig 1, module 125, para [0096]), and 
the resist being responsive to an optical curing beam from a light source which is controlled by a controller, and which is passed through the resist (Clark: para [0091]; [Examiner’s comment: Clark additionally teaches this limitation]),
an optical signal source configured to generate optical signals having a wavelength selected in relation to a characteristic of the resist (Clark: Fig 1, modules 105, 115, and 110, para [0091]; para [0043]: “wavelengths”), and 
directed to pass through the build volume, as the curing beam is also passing through the resist (Clark: para [0091]; [Examiner’s comment: Clark additionally teaches this limitation]),

Clark specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image2.png
    716
    1409
    media_image2.png
    Greyscale


[0091] As depicted in FIG. 1, the inventive system and method (100) includes at least two (preferably
three) photonic energy emitters (105, 110, 115) producing a correlated photonic beam or vector to
produce an object (120) within a vat or reservoir of photo-reactive material (125). The at least two
(preferably three) photonic energy emitters (105, 110, 115) intersect at a convergence point (130) to
cure or solidify the photopolymer material (125) to form the three-dimensional object (120). In this
manner, the photonic energy emitters (105, 110, 115) project an image onto the vat or reservoir of
photo-reactive material (125).

[0096] In certain embodiments, the vat is a pentagon shaped vat. In certain embodiments, the vat is
spherical. In certain embodiments the vat is cuboid, pentagonal and has a volume configured to be
filled by the photo-reactive material (125).

0043] In certain embodiments, a Photonic Energy Emitter chemically inhibits polymerization. An
example would be using UV Light or another Light Spectrum to Inhibit Polymerization. This allows for
projecting more powerful light wavelengths in the resin without it polymerizing into plastic. There are
many ways to co-initiate using photo-inhibiting and photo-polymerization whether through use of
chemical additives or projecting a very low intensity light. Different lightwave lengths/colors include,
but are not limited to, Near Infrared, Red, Blue, and Violet. These colors produced via photonic energy
emitters can be combined with a multitude of photonic energy emitters such as DLP and Lasers to
provide the ability to project in real time a complete 3d projection in the resin with for example Near
Infrared or Visible Light Photo Switching where the full 3d hologram/projection is displayed instantly in
the photo polymer and inhibits because the resin is tuned to polymerize at the other color. Once the
near infrared full 3d projection is levitating in the resin, the second color light source is flashed or
flickered on and off where it then polymerizes only in that 3d cross section where the two photonic
energy emitters converge.
	
	It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have used the volumetric three-dimensional (3D) printing system to create volumetrically cured 3d part, as taught by Clark, to enable the in-situ cure monitoring and control of curing process, as taught by Wang. Using a known technique of an in-situ cure monitoring and control of curing process, as applied to volumetric three dimensional (3D) printing system, would have been obvious to one of ordinary skill in the art, in order to determine whether of the optical signal sources (i.e., lasers) have converged to point to cure an aspect  of the volumetrically cured 3d part, and the results would have been predictable (Clark [0092]).

Regarding claim 2, modified Wang teaches all the limitations of the claim 1. 
	Modified Wang further teaches wherein: 
the software is loaded into a memory of the volumetric 3D printing system and used by the controller of the volumetric 3D printing system (Wang: paras [0021] & [0022]; Clark: para [0091]).

Regarding claim 3, modified Wang teaches all the limitations of the claim 1. 
	Modified Wang further teaches comprising: 
a support structure on which the optical signal source and the detector are supported (Wang: paras [0021] & [0022]; Clark: para [0091]); and wherein 
the support structure is rotated to move the optical signal source and the detector angularly about the build volume as the optical signals are passed through the build volume (Wang: paras [0021] & [0022]; Clark: para [0091]).
.
Regarding claim 4, modified Wang teaches all the limitations of the claim 1. 
	Modified Wang further teaches wherein: 
the detector and the optical signal source are mounted stationary relative to the build volume (Wang: paras [0021] & [0022]; Clark: para [0091]).

.
Regarding claim 5, modified Wang teaches all the limitations of the claim 4. 
	Modified Wang further teaches wherein: 
the software uses the output of the detector to construct a real time cure map of the resist as the 3D part is being formed (Wang: paras [0021] & [0022]; Clark: para [0135]).

.
Regarding claim 6, modified Wang teaches all the limitations of the claim 5. 
	Modified Wang further teaches wherein: 
the software includes a predetermined cure map for the resist (Wang: paras [0021] & [0022]; Clark: para [0135]), and 
the software is configured to: compare the real time cure map with the predetermined cure map (Wang: paras [0021] & [0022]; Clark: para [0135]).; 
to construct an error cure map from the differences between the real time cure map and the predetermined cure map; and to use the error cure map to control the curing beam to modify curing of the resist in real time (Wang: paras [0021] & [0022]; Clark: para [0135]).

Regarding claim 7, modified Wang teaches all the limitations of the claim 1. 
	Modified Wang further teaches wherein: 
the cure monitoring control system comprises: a plurality of optical signal sources for projecting optical signals at different angular orientations through the build volume (Wang: paras [0021] & [0022]; Clark: para [0135]).

Regarding claim 8, modified Wang teaches all the limitations of the claim 1. 
	Modified Wang further teaches wherein: 
the cure monitoring control system comprises: a plurality of optical signal sources for generating optical signals projected through the resist (Wang: paras [0021] & [0022]; Clark: para [0135]);
 a plurality of detectors, with each said detector being configured to receive an associated one of the optical signals after the associated one of the optical signals has passed through the resist (Wang: paras [0021] & [0022]; Clark: para [0135]); and
 the plurality of detectors each being configured to communicate output signals to the controller, the output signals being indicative of a real time characteristic of the resist during curing of the resist (Wang: paras [0021] & [0022]; Clark: para [0135]).

Regarding claim 9, modified Wang teaches all the limitations of the claim 1. 
	Modified Wang further teaches wherein: 
the cure monitoring control system further comprises: a support structure for supporting the optical signal source and the detector in a fixed relationship to one another (Wang: paras [0021] & [0022]; Clark: para [0135] ; and
 the support structure being rotatable relative to the build volume such that the optical source and the detector are moved in synchronous fashion with one another around the build volume during curing of the resist (Wang: paras [0021] & [0022]; Clark: para [0135]).

Regarding claim 10, modified Wang teaches all the limitations of the claim 1. 
	Modified Wang further teaches wherein: 
the cure monitoring control system includes: a rotationally movable mirror disposed in line with an axial center of the build volume (Wang: paras [0021] & [0022]; Clark: para [0135]), and rotatable about the axial center of the build volume, for reflecting the optical signals from the optical signal source radially at different radial angles relative to the axial center of the build volume (Wang: paras [0021] & [0022]; Clark: para [0135]);
 a plurality of groups of fixedly mounted mirrors arranged at different angular orientations around the build volume, for reflecting the optical signals received from the rotationally movable mirror through the build volume at different angular orientations and detecting the optical signals along the different angular orientations after the optical signals have passed through the build volume (Wang: paras [0021] & [0022]; Clark: para [0135]),and 
then reflecting the optical signals back through the build volume; and the detector being responsive to the optical signals reflected back through the build volume from each of one of the plurality of groups of fixedly mounted mirrors (Wang: paras [0021] & [0022]; Clark: para [0135]).

Regarding claims 11 - 21, Modified Wang teaches the in situ cure monitoring control system for use with a volumetric three dimensional (30) printing system Therefore, Modified Wang teaches the volumetric three dimensional (3D) printing system

Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Zhao (US Pub. 2022/0143906): teaches use of in-situ monitoring and measurement system for adjusting the formulate of the material for optimal properties such as density and cuing speed.
Hudson (US Pub. 2020/0173964): teaches In-Situ Cure monitoring and defect detection. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        08/11/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115